Title: Thomas Jefferson to William Jones, 7 October 1817
From: Jefferson, Thomas
To: Jones, William


                    
                        Dear Sir
                        Monticello
Oct. 7. 17.
                    
                    I recieve information that the citizens of Lynchburg on James river are applying to the bank of the US in Philadelphia for the establishment of a branch of that institution in their town, and I am requested on their part to state to the President and Directors what I know of the basis and extent of their commerce. the bearing witness to truth being a common duty, & my residence a considerable part of the year at a possession a few miles from the town having given me some familiarity with it, I proceed to comply with their request.   Lynchburg is considered as at the head of the navigation in of James river. light loads indeed are brought from above the mountain, but very frequently deposited at Lynchburg to be put into larger craft. most of the produce of Virginia and N. Carolina, Southward of Lynchburg & Westward of it’s meridian, and much Northward and Eastward of that meridian is brought to that place to be sold and waterborne to Richmond. the produce in tobacco and flour, exclusive of hemp, iron & other articles, brought to that place the last year, amounted to 3,300,000.D and the town is growing more rapidly than any one I have ever known in any country. I have no information of the number of houses annually built every year; but judging by my eye, I think they must increase at the rate of 10. or 15. percent annually; and, if not already, it very shortly will be the 2d town in the state, as to the quantum of business done, inferior only to Richmond, with which it’s principal commercial relations are. how far these circumstances may produce a confidence, & entitle it to the benefit of an association with your institution, the President & Directors are alone competent to decide. to all that quarter of our country it would be a great gratification, as I confess it will to me, as far as I can permit myself to view an object of desire, independently of the motives which ought govern it’s decision.   while it is a pleasure to be the advocate of an industrious, thrifty thriving and enterprising body of citizens it is the greater as it furnishes me the occasion of addressing you personally, of recalling myself to your recollection, and of assuring you of my constant and friendly esteem and respect.
                    
                        Th: Jefferson
                    
                 